Citation Nr: 1822793	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-28 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2009 to December 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1. A cervical spine disability (resolved or unresolved) has not been diagnosed at any time during the appeal period.

2. A right shoulder disability (resolved or unresolved) has not been diagnosed at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran filed claims of service connection for neck and right shoulder disorders.  Her service treatment records show that she was treated for neck and right shoulder pain and diagnosed with cervicalgia (neck pain); however, no cervical spine or right shoulder disability was diagnosed in service.  A November 2012 note contained in the service treatment records indicates that in-service X-ray imaging of the cervical spine showed no fracture, but "possible" early signs of arthritis with decreased curvature of the spine.

The Veteran underwent VA examinations for the neck and right shoulder in March 2013.  The examiner noted her complaints of neck and right shoulder pain.  However, no diagnosis of a cervical spine or right shoulder disability was made.  X-ray imaging showed a normal cervical spine and right shoulder.  The fields of the examination form used for diagnosing an orthopedic disability were left blank.  This is probative as the examiner did use the "diagnosis" field to identify/diagnose other conditions such as migraine headaches and hip stress.

The Veteran submitted private treatment records in August 2014 and December 2015, which show continuing treatment for neck and right shoulder pain.  Neither of those records include a diagnosis or explanation as to the cause of the pain.  In addition, June 2014 and September 2015 treatment reports contained in the records indicate that results of X-ray imaging of the cervical spine were normal.


Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

A clinical diagnosis (resolved or unresolved) of a cervical spine or right shoulder disability has not been made at any time during the appeal period or proximate thereto.  Although the Veteran asserts that in-service X-ray imaging showed early degenerative joint disease of the cervical spine, the relevant service treatment record in November 2012 indicates "possible early signs of degenerative joint disease" rather than a diagnosis.  See March 2013 VA examination.  The March 2013 examiner acknowledged the Veteran's complaints of pain but was unable to diagnose a current cervical spine or right shoulder disability.  Moreover, post-service X-ray imaging of the cervical spine and right shoulder has repeatedly failed to show the existence of current disabilities.

Full consideration has been given to the Veteran's assertions that she suffers from cervical spine and right shoulder disabilities.  The Veteran is competent to report that which she has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose a cervical spine or right shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Her opinion is also outweighed by the medical evidence of record, which does not indicate the existence of such disabilities.


ORDER

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


